Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 7902540) in view of Kim et al. (KR 20100070601A).
Regarding  claim 1, Cohen discloses a structure comprising:
a fin structure (14,10) comprising semiconductor substrate material (10) and dielectric material (52,58) [Figs. 4B and 5B, col. 11, lines 58-67,  and col. 12, lines 1-59];
a photosensitive semiconductor material (18) over sidewalls and a top surface of the fin structure, the photosensitive semiconductor material positioned to capture laterally emitted incident light [Figs. 4B,5B and col. 12, lines 46-55];
a doped semiconductor material (22) above the photosensitive semiconductor material [Figs. 4B, 5B]; and
contacts electrically contacting the semiconductor substrate material and the doped semiconductor material from a top surface thereof [col. 13, lines 13-25].
However, Cohen does not disclose a spiral fin structure.
Kim teaches a spiral fin structure (112) [page 5, step S206 of English Translation].
KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 2, Cohen discloses the photosensitive semiconductor material (18) is an intrinsic material different from the semiconductor substrate material [col. 10, lines 18-21]. In addition, Kim teaches the spiral fin structure [page 5, step S206 of English Translation].
Regarding claim 3, Cohen discloses wherein the semiconductor substrate material of the spiral fin structure comprises semiconductor material of substrate on insulator (SOI) technology, and an insulator layer of the SOI technology is underlying the photosensitive semiconductor material [Fig. 5B and col. 12, lines 46-55].
Regarding claim 4, Cohen discloses wherein the dielectric material is a shallow trench isolation region (58) within a body of the spiral fin structure [Fig. 5B].
Regarding claim 5, Cohen discloses a shallow trench isolation structure (52) adjacent to the fin structure (14,10), wherein the photosensitive semiconductor material 
Regarding claim 6, Cohen discloses wherein the shallow trench isolation region within the body of the spiral fin structure, the shallow trench isolation structure and the underlying insulator material comprise reflective material [col. 11, lines 58-67 and col. 12, lines 1-59].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 16/887,375 in view of Cohen (US 7902540), and further in view of Kim et al. (KR 20100070601A).
The claims are drawn to the same invention as the noted copending Application above and any difference are minor and would have been obvious to one skilled in the  in view of Cohen and Kim (See teachings above). The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815